Exhibit 10.13
 
ADDENDUM
TO
PARTICIPATION AGREEMENT



THIS ADDENDUM made this 26th day of February, 2014, by and between NYTIS
EXPLORATION COMPANY LLC, a Delaware limited liability company (“Nytis”) and
LIBERTY ENERGY, LLC, a Massachusetts limited liability company (“Liberty”).
 
WHEREAS, Nytis and Liberty entered into that certain Participation Agreement
dated the 25th day of February, 2014 (the “Participation Agreement”), for the
purpose of Liberty participating in the development of oil and gas leases in
portions of Boyd, Carter, Greenup and Lawrence Counties, Kentucky described in
the Participation Agreement as the “New Area”.


WHEREAS, Nytis has leased or obtained leases of oil and gas interests in
addition to those leases set forth in Exhibit A to the Participation Agreement
known as the “Cimarex Farmout” acreage consisting of 1703.33 net mineral acres
(Exhibit A – 1) (the “Leases (Farmout)”) and has obtained consent to assign an
interest in the Leases (Farmout) by Letter Agreement dated February 20, 2014 and
executed on February 25, 2014 (Exhibit B) an interest in farmout to Liberty.


WHEREAS, Liberty desires to participate in the development of the additional oil
and gas interests by paying a portion of the costs incurred by Nytis in exchange
for forty percent (40%) of the undivided working interest in the leases.


NOW THEREFORE, in consideration of the mutual promises and agreements set forth
in the Participation Agreement and in this Addendum, Nytis and Liberty agree as
follows:


1.            Purchase of Working Interest.


(a)           Upon execution of this Addendum, Liberty will pay to Nytis an
amount equal to $350.00 per net mineral acre for forty percent (40%) of Nytis’
undivided working interest in the Leases (Farmout), which amount is $238,466.20
(the “Farmout Payment”).  The Farmout Payment shall be made by wire transfer of
immediately available funds to an account designated by Nytis no later than
Friday, February 28, 2014.
 
(b)           In exchange for the Farmout Payment, Nytis shall make the
assignments to Liberty set forth in the Participation Agreement and grant
Liberty the right to participate for a forty percent (40%) working interest in
the drilling, development and production of oil and gas from the Leases
(Farmout) in accordance with the terms and conditions of the Participation
Agreement.
 
All items not otherwise defined in this Addendum shall have the meaning ascribed
to them in the Participation Agreement.  In the event there is a discrepancy
between the provisions of this Addendum and the Participation Agreement, the
provisions of the Participation Agreement shall control.  All other terms of the
Participation Agreement, except as modified herein remain in full force and
effect and are hereby ratified and confirmed by the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Addendum effective as
of the date first set forth above.
 

 
NYTIS EXPLORATION COMPANY LLC
             
By:
Nytis Exploration (USA) Inc., its Manager              
By:
/s/ Patrick R. McDonald         Patrick R. McDonald, President  

 

 
LIBERTY ENERGY, LLC
             
By:
Old Ironsides Energy, LLC, on behalf of Liberty Energy, LLC, as its agent
             
By:
/s/ Scott E. Carson  
        Scott E. Carson, Managing Partner  

 
 
 

--------------------------------------------------------------------------------

 
 
List of Exhibits

 
Exhibit A-1 *
Description of Leases
Exhibit B *
Letter Agreement



            * A copy of any omitted scheduled will be furnished supplementally
to the Commission upon request.
 
 

--------------------------------------------------------------------------------

 
 

